Citation Nr: 1307213	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-10 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disability.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral leg disability (to include hips, thighs, and buttocks).  

3.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.  

4.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic disorder (PTSD).  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976, and from August 1987 to January 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a video conference hearing in August 2012.  

During the course of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision holding that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the claim of service connection for depression has been recharacterized as service connection for an acquired psychiatric disability, to include PTSD.  

The issues of entitlement to service connection for bilateral hearing loss (on de novo review), a back disability (on de novo review), tinnitus, and acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed September 1993 rating decision denied the Veteran service connection for a bilateral knee and a bilateral leg disability, based essentially on findings that it was not shown that he had such a disability.   

2.  Evidence received since the September 1993 rating decision denying service connection for a bilateral knee and a bilateral leg disability, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claims; or raise a reasonable possibility of substantiating the claims.  

3.  An unappealed September 1993 rating decision denied the Veteran service connection for a back disability, based essentially on findings that it was not shown that he had a disability other than scoliosis, a congenital disability; February 1995 and October 1999 decisional letters continued to deny the claim.  

4.  Evidence received since the September 1993 rating decision, and February 1995 and October 1999 decisional letters, relates to an unestablished fact necessary to substantiate the claim for a back disability, and raises a reasonable possibility of substantiating the claim.  

5.  An unappealed September 1993 rating decision denied the Veteran service connection for bilateral hearing loss, based essentially on findings that it was not shown in service or on VA examination shortly after discharge from service; February 1995 and October 1999 (as to the left ear only) decisional letters continued to deny the claim.  

6.  Evidence received since the September 1993 rating decision, and February 1995 and October 1999 decisional letters, relates to an unestablished fact necessary to substantiate the claim for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 1993 rating decision denying the claim for service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2012).  

2.  New and material evidence has not been received since the last final decision on the claim for service connection for a bilateral knee disability, so the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  

3.  The September 1993 rating decision denying the claim for service connection for a bilateral leg disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2012).  

4.  New and material evidence has not been received since the last final decision on the claim for service connection for a bilateral leg disability, so the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  

5.  The September 1993 rating decision, and the February 1995 and October 1999 decisional letters, that denied service connection for a back disability are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2012).  

6.  New and material evidence has been received to reopen the claim of service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  

7.  The September 1993 rating decision, and the February 1995 and October 1999 decisional letters, that denied service connection for bilateral hearing loss are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2012).  

8.  New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must notify the claimant of the evidence and information that is necessary to establish his entitlement to service connection.  In that regard, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

With regard to the claims for a bilateral knee disability and a bilateral leg disability, the Board finds that all required VCAA notice was furnished to the Veteran.  The record shows that in a December 2008 letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to service connection.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  Quartuccio, 16 Vet. App. at 187; Charles v. Principi, 16 Vet. App. 370 (2002).  In this case, the RO provided VCAA notice to the Veteran prior to the May 2009 rating decision on appeal.  The Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims, to include the reasons for the prior denial for the bilateral knee and bilateral leg claims in accordance with Kent.  The letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the bilateral knee and bilateral leg issues.  

In sum, regarding the bilateral knee and bilateral leg issues, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

VA has obtained service treatment records and postservice VA treatment records, and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  

The Veteran did not undergo a VA examination for any of his service connection claims being denied in this decision.  Such examinations, however, are not required in this case.  The Board may order an examination when the record shows that the veteran has a current disability, indicates that this disability may be associated with the veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record indicates that there may be a nexus between the current disability and any service related incident, then the Board may order to have a claimant examined.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, with respect to the Veteran's bilateral knee and bilateral leg claims, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach unless a previously denied claim is reopened, which this decision does not do.  38 C.F.R. § 3.159(c)(4)(iii).  

In light of the favorable decision as it relates to the issues of reopening the Veteran's claims for service connection for a back disability and bilateral hearing loss, no further discussion of VCAA is necessary at this point.  

New and Material Evidence

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Bilateral Knee Disability

By way of background, the Board observes that the RO denied entitlement to service connection for a bilateral knee disability in a September 1993 rating decision on the basis that there was no evidence of a chronic disability or of arthritis in service or postservice.  He did not appeal this decision and, as such, it became final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a bilateral knee disability was received prior to the expiration of the appeal period stemming from the September 1993 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

The Veteran repeatedly has alleged that his bilateral knee disability began while he was in the military.  The Veteran's service treatment records include a June 1988 complaint of a painful right swollen knee for one week; the assessment was iliotibial band friction syndrome.  Since his military service, VA treatment records from November 2004 to July 2012 fail to indicate the Veteran has complained of or been treated for a bilateral knee disability, of any kind.  Notably, May 1993 VA examination in conjunction with his previously denied claim found a grossly normal examination of the knees, including on x-ray.  Additionally, the Veteran has not submitted any private treatment records or lay statements in support of his claim to establish that he currently suffers from a bilateral knee disability.  

Thus, none of the VA treatment records from November 2004 to July 2012 show the Veteran currently suffers from a bilateral knee disability, which was the basis for the prior denial of his claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, there is no new and material evidence to reopen the claim and it must be denied.  

Bilateral Leg Disability

By way of background, the Board observes that the RO denied entitlement to service connection for a bilateral leg disability in a September 1993 rating decision on the basis that there was no evidence of a chronic disability or of arthritis in service or postservice.  He did not appeal this decision and, as such, it became final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a bilateral leg disability was received prior to the expiration of the appeal period stemming from the September 1993 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

The Veteran repeatedly has alleged that his bilateral leg disability began while he was in the military.  The Veteran's service treatment records show numerous complaints of buttocks, hip and leg pain, and include diagnoses of pyriformis syndrome.  Since his military service, VA treatment records from November 2004 to July 2012 fail to indicate the Veteran has complained of or been treated for a bilateral leg disability, of any kind.  Notably, May 1993 VA examination in conjunction with his previously denied claim found a grossly normal examination of the hips, including on x-ray.  December 20008 VA x-rays of the hips revealed no bony abnormality.  Additionally, the Veteran has not submitted any private treatment records or lay statements in support of his claim to establish that he currently suffers from a bilateral leg disability.  

Thus, none of the VA treatment records from November 2004 to July 2012 show the Veteran currently suffers from a bilateral leg disability, which was the basis for the prior denial of his claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, there is no new and material evidence to reopen the claim and it must be denied.    

Back Disability

By way of background, the Board observes that the RO denied entitlement to service connection for a back disability in a September 1993 rating decision on the basis that the diagnosed scoliosis during service was a congenital condition.  He did not appeal this decision and, as such, it became final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  Such decisions were continued in unappealed February 1995 and October 1999 decisional letters.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a back disability was received prior to the expiration of the appeal period stemming from the September 1993 rating decision or the February 1995 and October 1999 decisional letters.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

The Veteran's service treatment records include a December 1992 separation report of medical examination that diagnosed scoliosis (mild) on clinical evaluation.  The Veteran also reported recurrent back pain.  There is no other complaint, finding, treatment, or diagnosis relating to the Veteran's back in his service treatment records.  May 1993 VA examination diagnosed the Veteran with mild mechanical lower back pain; x-rays of the lumbosacral spine revealed mild scoliosis to the left with no definite arthritic spurring.  

The evidence added to the record since the September 1993 rating decision and the February 1995 and October 1999 decisional letters includes VA treatment records from November 2004 to July 2012, and specifically an October 2007 x-ray report of the lumbar spine that found minimal degenerative change, and the Veteran's August 2012 testimony that he has had back problems since service which is presumed credible for the limited purpose of reopening the previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  When considered together, the VA treatment records and the Veteran's testimony relate to an unestablished fact necessary to substantiate the claim, and are neither cumulative nor redundant.  As the Board finds that the additional medical records and the Veteran's testimony are new and material, there is no need to discuss whether any other evidence is likewise new and material as the claim will be reopened solely on the basis of this evidence.  Accordingly, the claim of service connection for a back disability is reopened, and to this extent the appeal is granted.  

Bilateral Hearing Loss 

By way of background, the Board observes that the RO denied entitlement to service connection for bilateral hearing loss in a September 1993 rating decision on the basis that such was not in service or on VA examination shortly after discharge from service.  He did not appeal this decision and, as such, it became final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  Such decisions were continued in unappealed February 1995 and October 1999 (only as to the left ear) decisional letters.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for bilateral hearing loss was received prior to the expiration of the appeal period stemming from the September 1993 rating decision or the February 1995 and October 1999 decisional letters.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

The evidence added to the record since the September 1993 rating decision and the February 1995 and October 1999 decisional letters includes VA treatment records from November 2004 to July 2012, and specifically a January 2010 audiology consult report that found the Veteran had normal/borderline normal right ear hearing, with a word recognition score of 92 percent, and mild sensorineural hearing loss in the left ear, with a word recognition score of 64 percent.  The record also includes the Veteran's testimony that since his discharge from service he has experienced a gradual decline in his hearing.  When considered together, the VA treatment records and the Veteran's testimony relate to an unestablished fact necessary to substantiate the claim, and are neither cumulative nor redundant.  As the Board finds that the additional medical records and the Veteran's testimony are new and material, there is no need to discuss whether any other evidence is likewise new and material as the claim will be reopened solely on the basis of this evidence.  Accordingly, the claim of service connection for bilateral hearing loss is reopened, and to this extent the appeal is granted.  



ORDER

As new and material evidence has not been received to reopen the claim of service connection for a bilateral knee disability, the appeal is denied.  

As new and material evidence has not been received to reopen the claim of service connection for a bilateral leg disability, the appeal is denied.  

New and material evidence having been presented, the Veteran's claim of service connection for a back disability is reopened, and to this extent, the appeal is granted.  

New and material evidence having been presented, the Veteran's claim of service connection for bilateral hearing loss is reopened, and to this extent, the appeal is granted.  


REMAND

The Veteran seeks service connection for a back disability and for bilateral hearing loss.  As discussed above, the Board has reopened these claims upon a finding that new and material evidence has been received.  However, as the RO has not adjudicated the merits of the service connection claims in the first instance, the Board must remand the claims so that this may be accomplished, as well as any additional development.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

In regards to the claim for bilateral hearing loss, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  

However, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Although there was no objective evidence of a hearing loss disability for VA purposes under 38 C.F.R. § 3.385 in service or when examined by VA several months after service, the audiometric findings upon entrance into service in 1974 showed the puretone threshold in decibels at 2000 hertz was 10 in the right ear and 0 in the left ear.  When examined in connection with his discharge from service in 1976, the Veteran's puretone threshold in decibels at this frequency was 25 in the right ear and 30 in the left ear.  When examined in 1992, shortly before his discharge from his second period of service, the threshold was 30 decibels in both ears at this frequency.  It is also noted in his records from the second period of service, that the Veteran had noise duties.  In light of this, the Board finds that a VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the Veteran's claim for a psychiatric disorder, he claims, in essence, that he has a psychiatric disorder(s) secondary to his service in the Persian Gulf.  See August 2012 video conference hearing transcript.  Specifically, he alleges that he has PTSD related to a scud missile that landed approximately 500 feet from him and did not explode.  He also testified that he was told to be a lookout on a tower without ammunition.  Service treatment records show that in May 1991 the Veteran was diagnosed with depression, noted to have been exacerbated by a failed relationship with his girlfriend.  

The Veteran was afforded a VA psychiatric examination in May 2009.  Specific stressors, such as those noted above and provided by the Veteran at the video conference hearing, were not reported by the Veteran on the VA psychiatric examination although the examiner noted that such was requested on multiple occasions.  The examiner diagnosed the Veteran with adjustment disorder with depressed mood related to job stress.  It was found the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner also opined that the Veteran's depressive symptoms in the military were not severe enough to warrant a diagnosis of major depressive spectrum and was caused by a break-up that apparently resolved.  It was further opined that the Veteran's current symptoms were not related to this event during service.  

Since this 2009 examination the regulations concerning verification of in-service stressors were relaxed, and because there is a treatment record dated in 2010 that contains a diagnostic impression of PTSD, another examination should be conducted.  

Likewise, since the Veteran's service treatment records suggest he may have received outpatient mental health care, attempts to obtain those records should be made.  

Finally, any outstanding pertinent VA treatment records as to the remaining matters on appeal should either be made accessible on Virtual VA or be printed and added to the Veteran's claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any outstanding VA or private treatment records pertaining to his hearing loss, tinnitus, back, or psychiatric disorder.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  The RO must make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evidence by the first request that a second request would be futile in obtaining such records.  Any negative response should be in writing and associated with the claims file.  

2. Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of and/or who were contemporaneously informed of his in-service and/or post-service hearing loss, tinnitus, back, or psychiatric disorder.  He should be provided an appropriate amount of time to submit this lay evidence.  

3. Attempt to obtain any records of outpatient mental health clinic treatment the Veteran received while assigned to Ft. Bragg, North Carolina in May 1991 and June 1991.  

4. After associating any outstanding evidence with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, etiology and severity of his hearing loss and tinnitus.  The claims folder should be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  If current hearing loss of either ear and tinnitus are identified, the examiner should provide an opinion as to whether it is at least as likely as not that any hearing loss and tinnitus were incurred in service, or are the result of exposure to acoustic trauma during the Veteran's periods of service.  The examiner also should indicate whether tinnitus has been caused by any current hearing loss.  

A full explanation for any conclusion expressed should be provided.  

5. The Veteran should be afforded a VA psychiatric examination to determine whether he has a psychiatric disorder, including PTSD, which was incurred in service.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate psychological tests deemed necessary should be administered.  Based on review of the record, and interview/examination of the Veteran, the examiner should provide an opinion that responds to the following:  

a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disorders.  Specifically, does he have PTSD based on a stressor event in service (including as related to fear of hostile military activity)?  Please discuss the stressor and symptoms that support any such diagnosis.  If it is determined that the Veteran does not meet the criteria for a diagnosis of PTSD, the criteria he fails to meet should be identified.   

b) As to each psychiatric diagnosis other than PTSD, and noting the Veteran's in-service complaints of depression, please indicate whether it is at least as likely as not such entity had its onset in service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The examiner's report should set forth all examination findings, and include a rationale for all opinions and conclusions reached, with specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

6. The RO should then readjudicate the Veteran's claims (including bilateral hearing loss and a back disability based on de novo review).  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


